Citation Nr: 0914797	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  05-24 740	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to April 26, 2003 for 
a grant of service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The Veteran had active service from January 1967 to December 
1968.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

On April 7, 2009, prior to the promulgation of a decision in 
this case, the Board received notification from the Veteran 
requesting withdrawal of his appeal on the claim of 
entitlement to an effective date prior to April 26, 2003 for 
a grant of service connection for diabetes mellitus.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the 
claim of entitlement to an effective date prior to April 26, 
2003 for a grant of service connection for diabetes mellitus 
are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (2008), the Board may dismiss any 
appeal that fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision. 38 C.F.R. § 20.202 (2008).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2008).

In this case, on April 7, 2009, prior to the promulgation of 
a decision in this case, the Board received notification from 
the Veteran requesting withdrawal of his appeal on the claim 
of entitlement to an effective date prior to April 26, 2003 
for a grant of service connection for diabetes mellitus.  
Thus, with regard to such claim, there remain no allegations 
of errors of fact or law for appellate consideration. 
Accordingly, the Board does not have jurisdiction to review 
the appeal on such claim and it must be dismissed.


ORDER

The appeal is dismissed.



		
V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


